IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 39578

STATE OF IDAHO,                                 )      2012 Unpublished Opinion No. 580
                                                )
       Plaintiff-Respondent,                    )      Filed: August 7, 2012
                                                )
v.                                              )      Stephen W. Kenyon, Clerk
                                                )
WILLIAM CARTER MITCHELL,                        )      THIS IS AN UNPUBLISHED
                                                )      OPINION AND SHALL NOT
       Defendant-Appellant.                     )      BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Cheri C. Copsey, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Greg S. Silvey, Star, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                        Before LANSING, Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       William Carter Mitchell pleaded guilty to felony domestic violence, Idaho Code § 18-
918(3)(b), with a persistent violator enhancement, I.C. § 19-2514. The district court sentenced
Mitchell to a unified twenty-year term of imprisonment with seven years determinate. Mitchell
filed an Idaho Criminal Rule 35 motion, which the district court denied. Mitchell appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). An appeal from the

                                               1
denial of a Rule 35 motion cannot be used as a vehicle to review the underlying sentence absent
the presentation of new information. Id. Because no new information in support of Mitchell’s
Rule 35 motion was presented, review of the sentence by this Court is precluded. For the
foregoing reasons, the district court’s order denying Mitchell’s Rule 35 motion is affirmed.




                                                2